Citation Nr: 1442025	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  08-25 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable rating for a left knee disability prior to May 1, 2009.

2.  Entitlement to an initial compensable rating for a left shoulder disability prior to May 1, 2009.

3.  Entitlement to an initial compensable rating for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1981 and from September 2001 to August 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C.  The appeal was subsequently transferred to the Regional Office (RO) in Little Rock, Arkansas.

In May 2009, the Veteran presented testimony at a videoconference hearing.  A transcript of the hearing is of record.

In March 2012, the Board, in pertinent part, denied an initial compensable rating for a left knee disability prior to May 1, 2009; an initial compensable rating for left shoulder disability prior to May 1, 2009; and an initial compensable rating for a right shoulder disability.  

The Veteran appealed the above issues addressed in the March 2012 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In September 2013, the Court issued an Order granting the Joint Motion, thereby vacating that portion of the Board's March 2012 Decision.

In the Joint Motion, the Veteran expressly withdrew the issues of higher initial ratings of 10 percent each for service-connected left knee and left shoulder disabilities, from May 1, 2009, and a claim of entitlement to an initial compensable rating for bilateral hearing loss which were also adjudicated by the Board in the March 2012 decision.  Thus these matters are no longer before the Board.


FINDINGS OF FACT

1.  Prior to May 1, 2009, the Veteran's left knee disability was manifested by painful motion.

2.  Prior to May 1, 2009, the Veteran's left shoulder disability was manifested by painful motion.

3.  Throughout the entire appeal period, the Veteran's right shoulder disability has been manifested by painful motion.


CONCLUSIONS OF LAW

1.  Prior to May 1, 2009, the criteria for a rating of 10 percent for a left knee disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, 5256-5263 (2013).

2.  Prior to May 1, 2009, the criteria for a rating of 10 percent for a left shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, 5200-5203 (2013).

3.  The criteria for an initial disability rating of 10 percent for a right shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, 5200-5203 (2013).
 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002). These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

The Veteran's claims concerning the proper disability ratings to be assigned to his service-connected left knee, left shoulder, and right shoulder disabilities arise from his disagreement with the initial disability ratings assigned to these conditions following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice as to these claims is needed under VCAA.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all available VA medical records and all relevant private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  The Veteran was also afforded VA examinations in May 2007 and September 2010. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on a review of the claims file and all pertinent evidence of record, and fully address the rating criteria that are relevant to rating the disabilities in this case. In particular, the examinations address range of motion findings that address his left knee and shoulders.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of these claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.

LAW AND ANALYSIS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.4.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45. Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  According to Diagnostic Code 5003, when limitation of motion would be noncompensable, i.e., zero percent, under a limitation-of-motion code, but there is at least some limitation of motion, VA assigns a 10 percent disability rating for each major joint so affected, to be combined, not added.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of any limitation of motion, involvement of 2 or more major joints or 2 or more minor joint groups warrants a 10 percent evaluation, and the same with occasional incapacitating exacerbations warrants a 20 percent evaluation.  The knee and shoulder are considered major joints.  38 C.F.R. § 4.45(f). 

Left Knee

Diagnostic Code 5260, addresses limitation of motion with respect to flexion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260. A noncompensable evaluation is assigned for flexion limited to 60 degrees.  Flexion limited to 45 degrees warrants a 10 percent evaluation.   A 20 percent rating requires flexion limited to 30 degrees. The maximum rating of 30 percent is reserved for flexion limited to 15 degrees.  Id. 

Diagnostic Code 5261 addresses limitation of motion with respect to extension. Extension limited to 5 degrees results in a noncompensable rating.  Extension limited to 10 degrees merits a 10 percent evaluation.  A 20 percent rating is reserved for extension limited to 15 degrees, while a 30 percent rating is reserved for extension limited to 20 degrees.  Extension limited to 30 degrees warrants a 40 percent evaluation.  The maximum 50 percent rating is awarded when there is extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71 Plate II.

Diagnostic Code 5257 addresses other impairment of the knee. Slight impairment due to recurrent subluxation or lateral instability results in a 10 percent evaluation. Moderate impairment results in a 20 percent evaluation.  Severe impairment results in the maximum 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Diagnostic Code 5258 provides for a 20 percent disability rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint. A 20 evaluation is the maximum rating under this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Diagnostic Code 5259 provides for a 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Several other Diagnostic Codes under 38 C.F.R. § 4.71a pertain to knee disabilities in addition to those above.  They include: Diagnostic Code 5256 for ankylosis of the knee; Diagnostic Code 5262 for impairment of the tibia and fibula; and Diagnostic Code 5263 for genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated).

The Board notes that separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same knee joint.  See VAOPGCPREC 9-2004.  Additionally, VAOPGCPREC 23-97 held that a claimant who has both arthritis and instability of the knee may receive two separate disability ratings under Diagnostic Codes 5003-5010 and Diagnostic Code 5257 (or under Diagnostic Codes 5258 or 5259) without violating the prohibition of pyramiding of ratings.  It was specified that, for a knee disorder already rated under Diagnostic Code 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261.

June 2003 VA treatment records reflected that the Veteran's knees had good range of motion.  

During a May 2007 VA examination, the Veteran got up from a seated position with obvious pain and measured motion.  His knee was not swollen, red, or hot. Crepitus was palpable over the left patella.  There was no laxity of the knee ligaments to testing and he had full range of motion after repeated testing, but with obvious pain.  Left knee x-rays were normal. 

In December 2008, the Veteran was evaluated by the R.V.M.C.  The examiner indicated that the Veteran had some level of limitations in terms of crepitance pain and squatting. There was no range of motion findings to reflect the degree of limitation.

Based on the evidence, the Board finds that a compensable rating is warranted prior to May 1, 2009.  Although the evidence of record, including the May 2007 VA examination, indicates that the Veteran had full range of motion, he had continuous pain.  The Court has made clear that 38 C.F.R. § 4.59 also applies to non-arthritis cases.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (noting that 
the regulation is devoid of any requirement that the pain be arthritis-related). 
The Board therefore finds that there is functional loss due to painful motion, entitling the Veteran to the minimum compensable rating of 10 percent prior to May 1, 2009.  38 C.F.R. §4.59 (2013).

However, the Veteran is not entitled to a rating higher than 10 percent prior to May 1, 2009 for his service-connected left knee disability under any other Diagnostic Codes.  Although a December 2008 record makes a reference to some level of limitations due to crepitance pain, it does not indicate to what extent such "abnormal" range of motion might exist.  Therefore, a rating higher than 10 percent under Diagnostic Code 5260 or Diagnostic Code 5261 is not warranted.  In addition, there was no evidence that indicates that the Veteran had slight recurrent subluxation or lateral instability of the left knee for a higher rating under Diagnostic Code 5257.  Separate ratings for extension/flexion and for instability are thus not indicated.

Moreover, the evidence of record does not indicate that the Veteran has dislocated cartilage for a higher rating under Diagnostic Code 5258 for dislocated, semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint. Furthermore, the evidence does not support an award for a rating higher than 10 percent prior to May 1, 2009 under Diagnostic Code 5256 for ankylosis of the knee; Diagnostic Code 5259 for symptomatic removal of semilunar cartilage; Diagnostic Code 5262 for impairment of tibia and fibula; or Diagnostic Code 5263 for genu recurvatum, as none of these disabilities have been demonstrated at any time during this period.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5259, 5262, 5263 (2013). 

In summary, the Board finds that there is functional loss due to painful motion, entitling the Veteran to the minimum compensable rating of 10 percent prior to May 1, 2009.  38 C.F.R. §4.59 (2013).  However, there is no basis for a rating in excess of 10 percent or for any separate ratings.  The Board would further point out that, in view of the minimal objective symptomatology, the presence of pain-related symptoms would not support an evaluation in excess of 10 percent under 38 C.F.R. §§ 4.40 and 4.45. 
 
Left Shoulder and Right Shoulder

The Veteran is rated under Diagnostic Code 5203 which provides for 10 percent rating for malunion of the clavicle or scapula or for nonunion of the clavicle or scapula without loose movement.  A 20 percent rating is assigned for nonunion of the clavicle or scapula with loose movement or dislocation of the clavicle or scapula. Impairment of the clavicle or scapula can also be rated on impairment of function of the contiguous joint.  These rating percentages are the same for the major or minor shoulder.  38 C.F.R. § 4.71a.

Diagnostic Code 5201 provides for limitation of motion of the arm at shoulder level to 20 percent for the major or minor shoulder; midway between side and shoulder level at 20 percent for the minor shoulder and 30 percent for the major shoulder; and to 25 degrees from the side at 30 percent for the minor shoulder and 40 percent for the major shoulder.  The Board does observe that during his hearing, the Veteran testified that he was right handed.

Plate I reflects that shoulder forward elevation (flexion) ranges from 0 to 180 degrees; shoulder abduction also ranges from 0 to 180 degrees; and shoulder external and internal rotation both range from 0 to 90 degrees.

An October 2002 private treatment record from S.M.F. / G.F.M.C. indicated that the left shoulder had good range of motion with crepitus.  The rotator cuff appeared to be intact.  The right shoulder had increased pain with range of motion but good range of motion in all directions.  The assessment was bilateral shoulder pain.

During his May 2007 VA examination, the Veteran was observed to have obvious pain in his right shoulder to motion, including holding it close to himself in a sling position at rest.  There was no swelling or obvious deformity noted.  He had full flexion to 180 degrees for both shoulders as well as abduction, external rotation of the left shoulder was normal to 90 degrees, as was internal rotation.  External rotation of the right shoulder was to 90 degrees but only 60-70 degrees to internal rotation.  X-rays reflected normal bilateral shoulders.  The AC joint was normal, the subacromial space was adequate, there was no calcification in the soft tissue, the glenoid was normal, the head of the humerus was unremarkable, and there was no fracture or arthritis.  The impression was pain in both shoulders, worse on the right with limitation of rotation of the right shoulder.

A December 2008 private treatment record from R.V.M.C. reflected that the Veteran's right shoulder was the most painful and it was worse at night. MRI results indicated that although there did not appear to be a full thickness tear and it may not be torn, it may be dysfunctional and at that level is responsible for the nighttime pain in the pattern of the rotator cuff tear of more significance by at least MRI. Upon examination, there was positive impingement and reproduction of pain on restive external rotation strength testing.  He did not appear to have any instability. 

May 2009 VA x-rays of the left shoulder reflected no acute fracture, subluxation, or dislocation.  There were early degenerative changes of the left acromioclavicular joint with sclerosing and small osteophyte formation.  Left shoulder x-rays indicated no acute fracture, subluxation, or dislocation.  The impression was early degenerative change of the left acromioclavicular joint with no acute osseous abnormality of the bilateral shoulders.

The Veteran had another VA examination in September 2010.   The Veteran reported pain and popping of both shoulders.  There were no constitutional or incapacitating episodes of arthritis.  There were no recurrent shoulder dislocations. There was no inflammatory arthritis.  Both shoulders had tenderness, abnormal motion, guarding of movement, and popping with range of motion.  The left shoulder demonstrated flexion of 0 to 180 degrees, abduction from 0 to 180 degrees, and internal and external rotation from 0 to 90 degrees.  The right shoulder demonstrated flexion of 0 to 160 degrees, abduction from 0 to 180 degrees, and internal rotation from 0 to 60 degrees, and external rotation from 0 to 90 degrees.  Both shoulders had objective evidence of pain on active motion but no objective evidence of pain following repetitive motion or additional limitations after three repetitions of range of motion. 

Right shoulder x-rays showed no acute deformity, no destructive lesions, and maintained subacromial space.  The AC joint and glenohumeral joint were also relatively well preserved   The impression was unremarkable right shoulder. Left shoulder x-rays showed grossly unremarkable soft tissue structures.  There were mild degenerative changes involving the acromioclavicular joint.  The remainder of the visualized bony structures were grossly intact.  There was no evidence of malalingment or separation.  The impression was no significant interval change with mild degenerative changes involving the left acromioclavicular joint.

The Board finds that the Veteran is entitled to an initial 10 percent rating for his left shoulder disability prior to May 1, 2009 and an initial compensable rating for his right shoulder disability throughout the appeal period.   Of particular relevance to the instant case, the provisions of 38 C.F.R. § 4.59 relating to painful motion are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  Specifically, the clinical evidence of record, to include the May 2007 and September 2010 VA examination reports document the Veteran's complaints of pain and discomfort in his left and right shoulders.  In light of the above examination findings documenting painful motion in both shoulders, the Board finds that ratings of 10 percent are warranted for the Veteran's service-connected left shoulder disability prior to May 1, 2009 and an initial compensable rating for his right shoulder disability throughout the appeal period.  See 38 C.F.R. §§ 4.59, 4.71a.

As for other potentially applicable diagnostic codes under which a rating in excess of 10 percent could be assigned for disabilities of the arm or shoulder, such a rating would require ankylosis (Diagnotic Code 5200) flail shoulder (Diagnostic Code 5202), nonunion (Diagnostic Codes 5202, 5203), fibrous union (Diagnostic Code 5202), or dislocation, nonunion, or malunion (Diagnostic Codes 5202, 5203).  Such manifestations were not shown at any of the VA examinations set forth above or any other clinical evidence of record for either the left or right shoulder.  Accordingly, higher ratings under other diagnostic codes are not applicable in this case.  

Conclusion

The Board has considered the Veteran's personal assertions in support of his claim. The Veteran is competent, as a layman, to report on that as to which he has personal knowledge, such as his knee pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  As a layman, without the appropriate medical training and expertise, he is not competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his left knee disability in terms of the applicable rating criteria. On the other hand, such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which his disability is evaluated.

Consideration has also been given to whether a referral for extra-schedular rating is warranted for the Veteran's service-connected knee and shoulder disabilities.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extra-schedular consideration referral).

The schedular evaluation for the Veteran's knee and shoulder disabilities is adequate.  In other words, he does not have any symptoms from his service-connected disorders that are unusual or are different from those contemplated by the schedular criteria.  The Veteran does not have an "exceptional or unusual" disability.  The available schedular evaluation for his service-connected disabilities  is adequate.  Thus, referral for extra-schedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra-schedular consideration is moot.  See Thun, 22 Vet. App. at 115.


ORDER

Entitlement to an initial rating of 10 percent for a left knee disability prior to May 1, 2009, is granted.

Entitlement to an initial rating of 10 percent for a left shoulder disability prior to May 1, 2009, is granted. 

Entitlement to an initial rating of 10 percent for a right shoulder disability is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


